DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 9/15/2022.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 11,451,356 B2; hereafter Liu).


With respect to claim 1, Liu discloses a resource allocation method (Title, Abstract), comprising:
configuring (502 of FIG. 5; 401, 402 in FIG. 4) or reserving, by a first parent node (Node 2 in FIG. 1), a first communication resource for a subnode (Node 2 in FIG. 1); and
sending (503 in FIG. 5; 401, 402 in FIG. 4), by the first parent node (Node 2 in FIG. 1) to a second parent node (Node 1 in FIG. 1), resource indication information (503 in FIG. 5; 401, 402 in FIG. 4) used to indicate the first communication resource (401, 402 in FIG. 4; column 15, lines 30-65, see the resource configuration and dependence on first config info), wherein the resource indication information is used to enable the second parent node to configure or reserve a second communication resource for the subnode according to the first communication resource (401, 402 in FIG. 4; column 15, lines 30-65, see the resource configuration and dependence on first config info).

With respect to claim 2, Liu further discloses wherein an intersection set of the first communication resource and the second communication resource is an empty set, or there is no interference between the first communication resource and the second communication resource (FIG. 6; column 16, lines 10-32, see the full duplex of access link and backhaul link that are exclusive in use of slots).

With respect to claim 3, Liu further discloses wherein the first communication resource and the second communication resource both comprise a time resource (slots in FIG. 6; Slots/Timeframes in FIG. 8); and/or
the first communication resource and the second communication resource both comprise a band resource.

With respect to claim 4, Liu further discloses wherein the subnode is a relay node, the first communication resource and the second communication resource both comprise the time resource, and the time resource comprises a backhaul time resource (slots in FIG. 6; Slots/Timeframes in FIG. 8); and
the backhaul time resource comprises an uplink backhaul time resource and a downlink backhaul time resource within a time window (slots in FIG. 6; Slots/Timeframes in FIG. 8).

With respect to claim 5, Liu further discloses wherein the sending, by the first parent node (Node 2 in FIG. 1) to a second parent node (Node 1 in FIG. 1), resource indication information used to indicate the first communication resource comprises:
before a preset time period (slots in FIG. 6; Slots/Timeframes in FIG. 8) that is before a time resource configured by the first parent node (Node 2 in FIG. 1) for the subnode comes, sending, by the first parent node (Node 2 in FIG. 1), the resource indication information to the second parent node (Node 1 in FIG. 1)

With respect to claim 6, Liu further discloses wherein the subnode (Node 4 in FIG. 1) is a terminal (Node 4 in FIG. 1), the first communication resource and the second communication resource both comprise the time resource, and the time resource comprises an access time resource (slots in FIG. 6; Slots/Timeframes in FIG. 8); and
the access time resource comprises an uplink access time resource and a downlink access time resource within a time window (slots in FIG. 6; Slots/Timeframes in FIG. 8).

With respect to claim 7, Liu further discloses wherein the uplink access time resource and the downlink access time resource are non-backhaul time resources in the time window, and an intersection set of the uplink access time resource and the downlink access time resource is an empty set (FIG. 6; column 16, lines 10-32, see the full duplex of access link and backhaul link that are exclusive in use of slots).

With respect to claim 8, Liu further discloses wherein the resource indication information further comprises a subnode identifier and a time pattern, and the time pattern is used to indicate a Start time of the time window (slots in FIG. 6; Slots/Timeframes in FIG. 8).


With respect to claim 9, Liu discloses a resource allocation method (Title, Abstract), comprising:
receiving, by a second parent node (Node 1 in FIG. 1) from a first parent node (Node 2 in FIG. 1) or a subnode (Node 3 in FIG. 1), resource indication information (503 in FIG. 5; 401, 402 in FIG. 4) used to indicate a first communication resource, and determining, according to the resource indication information (401, 402 in FIG. 4; column 15, lines 30-65, see the resource configuration and dependence on first config info), a first communication resource configured (502 of FIG. 5; 401, 402 in FIG. 4) or reserved by the first parent node (Node 2 in FIG. 1) for the subnode (Node 3 in FIG. 1); and
configuring or reserving, by the second parent node (Node 1 in FIG. 1), a second communication resource for the subnode according to the first communication resource (401, 402 in FIG. 4; column 15, lines 30-65, see the resource configuration and dependence on first config info).


With respect to claim 10, Liu further discloses wherein the subnode (Node 3 in FIG. 1) is a relay node, the first communication resource and the second communication resource both comprise the time resource, and the time resource comprises a backhaul time resource (slots in FIG. 6; Slots/Timeframes in FIG. 8); and
the backhaul time resource comprises an uplink backhaul time resource and a downlink backhaul time resource within a time window (slots in FIG. 6; Slots/Timeframes in FIG. 8).

With respect to claim 11, Liu further discloses wherein the receiving, by a second parent node (Node 1 in FIG. 1) from a first parent node (Node 2 in FIG. 1) or a subnode (Node 3 in FIG. 1), resource indication information used to indicate a first communication resource comprises:
before a preset time period that is before a time resource (slots in FIG. 6; Slots/Timeframes in FIG. 8) configured by the first parent node (Node 2 in FIG. 1) for the subnode (Node 3 in FIG. 1) comes, receiving, by the second parent node (Node 1 in FIG. 1), the resource indication information from the first parent node (Node 2 in FIG. 1) or the subnode (Node 3 in FIG. 1).


With respect to claim 12, Liu further discloses wherein the subnode (Node 4 in FIG. 1) is a terminal (Node 4 in FIG. 1), the first communication resource and the second communication resource both comprise the time resource, and the time resource comprises an access time resource (slots in FIG. 6; Slots/Timeframes in FIG. 8); and
the access time resource comprises an uplink access time resource and a downlink access time resource within a time window (slots in FIG. 6; Slots/Timeframes in FIG. 8).

With respect to claim 13, Liu further discloses wherein the uplink access time resource and the downlink access time resource are non-backhaul time resources in the time window, and an intersection set of the uplink access time resource and the downlink access time resource is an empty set (FIG. 6; column 16, lines 10-32, see the full duplex of access link and backhaul link that are exclusive in use of slots).


With respect to claim 14, Liu further discloses a resource allocation method (Title, Abstract), comprising:
sending (503 in FIG. 5; 401, 402 in FIG. 4), by a subnode (Node 3 in FIG. 1) to a second parent node (Node 1 in FIG. 1), resource indication information (503 in FIG. 5; 401, 402 in FIG. 4) used to indicate a first communication resource (401, 402 in FIG. 4; column 15, lines 30-65, see the resource configuration and dependence on first config info), wherein the resource indication information is used to enable the second parent node (Node 1 in FIG. 1) to configure or reserve a second communication resource for the subnode according to the first communication resource (401, 402 in FIG. 4; column 15, lines 30-65, see the resource configuration and dependence on first config info), where the first communication resource is configured (502 of FIG. 5; 401, 402 in FIG. 4) or reserved by a first parent node (Node 2 in FIG. 1) for the subnode (Node 3 in FIG. 1); and
accessing, by the subnode (Node 3 in FIG. 1), the second parent node (Node 1 in FIG. 1).


With respect to claim 15, Liu further discloses wherein the subnode (Node 3 in FIG. 1) is a relay node, the first communication resource and the second communication resource both comprise the time resource, and the time resource comprises a backhaul time resource (slots in FIG. 6; Slots/Timeframes in FIG. 8); and
the backhaul time resource comprises an uplink backhaul time resource and a downlink backhaul time resource within a time window (slots in FIG. 6; Slots/Timeframes in FIG. 8).


With respect to claim 16, Liu further discloses wherein the subnode (Node 4 in FIG. 1) is a terminal, the first communication resource and the second communication resource both comprise the time resource, and the time resource comprises an access time resource (slots in FIG. 6; Slots/Timeframes in FIG. 8); and
the access time resource comprises an uplink access time resource and a downlink access time resource within a time window (slots in FIG. 6; Slots/Timeframes in FIG. 8).

With respect to claim 17, Liu further discloses wherein the uplink access time resource and the downlink access time resource are non-backhaul time resources in the time window, and an intersection set of the uplink access time resource and the downlink access time resource is an empty set (FIG. 6; column 16, lines 10-32, see the full duplex of access link and backhaul link that are exclusive in use of slots).

With respect to claim 18, Liu further discloses a parent node (900 in FIG. 9), comprising a processor (1001, 1002 in FIG. 10) and a memory (1001, 1002 in FIG. 10), wherein the memory stores a computer program, and when the computer program (column 24, lines 44-65) is executed by the processor, the processor is configured to perform steps of the resource allocation method according to claim 1.

With respect to claim 19, Liu further discloses a parent node (900 in FIG. 9), comprising a processor (1001, 1002 in FIG. 10) and a memory (1001, 1002 in FIG. 10), wherein the memory stores a computer program, and when the computer program (column 24, lines 44-65) is executed by the processor, the processor is configured to perform steps of the resource allocation method according to claim 9.

With respect to claim 20, Liu further discloses a subnode (1100 in FIG. 11), comprising a processor (1001, 1002 in FIG. 10) and a memory (1001, 1002 in FIG. 10), wherein the memory stores a computer program, and when the computer program (column 24, lines 44-65) is executed by the processor, the processor is configured to perform steps of the resource allocation method according to claim 14.

Response to Arguments
Applicant’s arguments, filed 9/15/2022, with respect to the rejection of claims 1-20 under ISLAM have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LIU.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 15, 2022